OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          OFFICIAL BUSINESS              "^
          STATE ©F TEXAS /^|}3*
          PENALTY FOR
                                                           02 1R                    :7s
5/28/2015Jlg||TE USE          ,»oJ SSL
                                                           0002003152       JUN08   2015

HAlNHpi^OTffiiWSTEVE         TjftCfNp.,
"OiiJpsiAy, the ad^lica                                                  has been received
andwesJited to thUbourt
                                                                         Abel Acosta, Clerk